PER CUR1AM.
The trial of this case resulted in a verdict for the plaintiff. Thereupon a rule to show cause why the verdict should not he set aside and a new trial ordered was allowed by the Circuit Court. Upon the return' of the rule, and after considering argument thereon, it was made absolute. This appeal is taken from the rule absolute. Such a rule is not reviewable. As was said by this court in Delaware, Lackawanna and Western Railroad Co. v. Nevelle, 51 N. J. L. 332: “The question, and everything, either of law or of fact, embraced in the question, whether a new trial, should be granted, has ever been deemed a subject addressing itself to the discretion of the court, and on that account the judicial action in that sphere has never been subjected to the least superintendencv.” And in the later case of Central Railroad Co. v. Tunison, 55 Id. 561, we again declared that the power of the Circuit Court to finally determine whether or not a new trial should be granted was one of its constitutional prerogatives which could not be interfered with even by legislative enactment. We there said: “The circuit courts are constitutional courts; * * * these courts have always exercised, as an important branch of their jurisdiction, the right to decide finally, and without review, whether a new trial shall be granted, and that right cannot be taken from them without substantially and materially impairing their powers. * * * Its right to dispose finally of a rule to show cause why a new trial should not be granted, * * * has always existed and been recognized since its formation, and is beyond the reach of hostile legislation/’
The appeal will be dismissed.